SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Event Reported: January 9, 2008 Date of Submission: January 14, 2008 INTEGRATED MEDIA HOLDINGS, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 33-119586 76-0600966 (Commission File Number) (IRS Employer Identification Number) William L. Sklar President Integrated Media Holdings, Inc. 1200 Westheimer, Ste 340Houston, TX 77077 (Address of principal executive offices) 281-600-6000 (Registrant’s telephone number, including area code) Item 5.02. - Departure of Directors and Officers; Election of Directors On January 9, 2008, Paul D Hamm and Jerry Dunlap submitted their resignation as officers and directors of Integrated Media Holdings, Inc. to become effective immediately. William L Sklar has been elected to serve as Director, President and Secretary of the Company until his successor is elected and qualified. Item 8.01 – Other Events On January 9, 2008 by unanimous consent of the board of directors of the Company it was resolved that IMHI relocate its corporate office to 12000 Westheimer Road, Ste 340, Houston, TX 77077. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRATED MEDIA HOLDINGS, INC. Date:January 14, 2008 By: /s/William L Sklar Name: William L Sklar Title: President
